Citation Nr: 0627785	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-24 959	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis affecting multiple joints, including in the feet, 
right wrist, right elbow, back, shoulders, and knees.

2.  Entitlement to service connection for pes planus (flat 
feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from April 1950 to June 
1953.  He also had unconfirmed additional service in the 
Naval Reserves, until 1984 or thereabouts.

This appeal to the Board of Veterans' Appeals (BVA/Board) 
arose from May and December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

To support his claims, the veteran testified at a June 2005 
hearing at the RO before a local Decision Review Officer.  
The veteran more recently testified at an additional hearing 
at the RO in November 2005, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The transcripts of 
those proceedings are of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's pending claims.  So, for 
the reasons discussed below, they are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

At the conclusion of a November 2000 VA examination, the 
pertinent diagnosis was generalized rheumatoid arthritis, 
although there was no evidence during that evaluation of this 
condition affecting the larger joints.

During his more recent November 2005 travel Board hearing, 
the veteran indicated he is claiming rheumatoid arthritis in 
his feet, right wrist, right elbow, back, shoulders, and 
knees.



The medical evidence currently on file, however, does not 
specify whether the veteran has rheumatoid arthritis in these 
specific areas of his body, and if so, whether it is causally 
or etiologically related to his service in the military.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between [his] 
service and the disability . . .").  Also found at Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The veteran also is apparently alleging that his pes planus 
worsened during his military service, indeed so much so that 
it caused the rheumatoid arthritis in his feet.  He alleges, 
as well, that the circumstances of his military service - 
most notably wearing poorly fitting shoes, caused the 
rheumatoid arthritis in his feet.

The November 2000 VA examiner acknowledged the veteran's 
claims file (c-file) was unavailable for review of his 
pertinent medical and other history.  And while it is not 
always required that a VA examiner review the service medical 
records (SMRs), it is necessary where, as here, this will 
ensure a fully informed examination or provide adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95 (July 14, 1995).  See, too, Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Likewise, while 
the VA examiner ordered x-rays of the veteran's joints, he 
did not order any x-rays of the veteran's feet.  Nor did the 
examiner discuss the relationship, if any, between the 
veteran's pes planus and rheumatoid arthritis.  And as 
mentioned, the examiner also failed to provide an opinion 
concerning the etiology of the rheumatoid arthritis.



A medical opinion is needed to address all of these alleged 
theories of entitlement before deciding the claims on appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).

The Board notes that the veteran's service medical records 
show he was diagnosed with bilateral pes planus during his 
enlistment into service, but that no further complaints or 
treatment were reported during his active service or even 
during his 1953 examination for enlistment into the Naval 
Reserves.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to his military service, when there was no 
incentive - financial or otherwise - to fabricate 
information for personal gain.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  

Furthermore, post-service medical records indicate the 
veteran was diagnosed with rheumatoid arthritis in 1974, with 
concentration in his wrists and feet.  Nevertheless, one of 
his treating physicians, D. E. Furst, M.D., in several 
statements, indicated he had treated the veteran since 1997, 
and that his symptoms started between 1949 and 1953, with 
pain in his feet.  Dr. Furst further indicated that, although 
it was "impossible to say whether that pain was specifically 
related to [the veteran's] rheumatoid arthritis, it is clear 
that [his] joint pains progressed to the diagnosis of 
rheumatoid arthritis thereafter."

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated medical opinion.  Cf. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, though, 
Dr. Furst did not address the issue of the veteran's 
pes planus, which he clearly had even when entering the 
military, and the lack of documentation of complaints of foot 
pain, etc., while in service or during the subsequent years 
in the Naval Reserves.  Similarly, Dr. Furst did not provide 
a rationale for his opinion and there is no indication he 
reviewed the veteran's pertinent medical records.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (discussing the 
insufficiency of opinions that lack supporting rationale).

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
examination to determine what specific 
areas of his body are affected by the 
rheumatoid arthritis - specifically, 
whether it involves his feet, right 
wrist, right elbow, back, shoulders, and 
knees.  For all areas affected by this 
condition, the examiner should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this disorder is related to the veteran's 
service in the military.  This includes 
indicating whether his rheumatoid 
arthritis is related to a worsening of 
his pre-existing pes planus during 
service, as he alleges.

To assist in making these important 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand.  The 
examiner should conduct all necessary 
diagnostic testing and evaluation 
and should include a copy of the 
radiology report confirming x-ray 
findings, if rheumatoid arthritis 
is diagnosed.

These requested determinations should 
take into consideration the veteran's 
medical, occupational, and recreational 
history prior to, during, and since his 
military service.  The basis for the 
examiner's opinion should be fully 
explained, if necessary, with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained since the most recent 
supplemental statement of the case (SSOC) 
in August 2005.  If his claims are not 
granted to his satisfaction, send him and 
his representative another SSOC and give 
them time to respond before returning the 
claims to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


